Citation Nr: 1744252	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1951 to June 1964.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a March 2015 rating decision by the Department of Veterans Affairs, Regional Office, located in Hartford, Connecticut (RO), which in pertinent part, denied the benefit sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable evaluation for his bilateral hearing loss disability.  The Veteran contends that his hearing loss has gotten worse since his last VA audiology examination in March 2015.  See April 2017 informal hearing presentation.  Given the Veteran's statement, the Board finds that a new VA medical examination to evaluate the current severity of the Veteran's bilateral hearing loss disability is needed prior to adjudication of the claim.  See 38 U.S.C.A. § 5103A (West 2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA audiological examination to assess the severity of his bilateral hearing loss.  All necessary tests should be conducted, including pure tone testing and word recognition testing using the Maryland CNC word list.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

3. Thereafter, readjudicate the claim for increased rating for bilateral hearing loss disability.  If the benefit requested on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




